Per Curiam. Appellant Sylvia Dianne Vineyard, by her attorney, has filed for a rule on the clerk. The attorney, Don G. Gillaspie, admits that the failure to file the record in time was due to fault on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct.